                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MICHELLE DOE,
                                                              CIVIL ACTION
                        Plaintiff,                            NO. 18-5289
        v.

 PARX CASINO, et al.,

                        Defendants.


                                           ORDER

       AND NOW, this 11th day of April 2019, upon consideration of Defendants’ Motion to

Dismiss for Failure to State a Claim (Doc. No. 6), Plaintiff’s Response in Opposition (Doc. No.

7), Defendants’ Reply in Support of the Motion to Dismiss (Doc. No. 8), and in accordance with

the Opinion of the Court issued this day, it is ORDERED that Defendants’ Motion to Dismiss

(Doc. No.6) is GRANTED and the Complaint is DISMISSED WITHOUT PREJUDICE.



                                                   BY THE COURT:



                                                   / s/ J oel H. S l om sk y
                                                   JOEL H. SLOMSKY, J.
